Conger J. Two questions arise upon this record: First, are Commissioners of Highways individually liable for an in,jury resulting to others from the negligent performance of their duties as such commissioners? We think this question is settled in the affirmative in Teainey v. Smith, 86 Ill. 391, where the court say: “ The work of constructing or repairing a public highway is not a judicial but a ministerial act, and must be performed with a proper regard to individual rights as well as the public accommodation. Commissioners of Highways are only in a very limited sense judicial officers; repairing a highway is not of that character. For the negligent performance of ministerial acts they are personally responsible if injury results to others.” In this case there was a dangerous excavation, made by the commissioners themselves, left for months along the side of the highway, with no guards or other protection to the traveling public, for the purpose, as the commissioners claim, of testing the effect of tiling placed therein. The commissioners had no right to thus expose the lives and property of citizens. If they desired for any purpose to leave such a dangerous ditch open until they could satisfy themselves as to its character or capacity, they should have taken some proper measures to protect the public while they were thus experimenting. The second question is: Has a justice jurisdiction of an action founded upon an injury to the personal property of another, caused by the negligent performance on the part of the commissioners of their duties ? The determination of this question depends upon the proper construction of the. second paragraph of Sec. 13, chapter 79, which declares that Justices of the Peace shall have jurisdiction “ in actions for damages for injury to real property, or for taking, detaining or injuring personal property.” We said in C. & A. R. R. Co. v. Calkins, 17 Ill. App. 55, “ The expression here used, ‘ injury to real property,’ is about as comprehensive as could well be devised, and would seem to embrace all injuries, whether direct or consequential; and this we understand to be the view taken by the Supreme Court in Lackman v. Deisch, 71 Ill. 59.” We think the same may be said of the expression “ injuring personal property.” Prior to the revision of 1872 the jurisdiction of a justice in relation to injuries to personal property was given by the 12th paragraph of Sec. 18, Chap. 59, and was as follows: “ In all actions of trespass on personal property, and of trover and conversion in which the damages claimed do not exceed $100.” The same language was also used prior to the revision, in refer-, ence to a justice’s jurisdiction over injuries to real estate, confining such jurisdiction clearly, to trespass alone, and- not to actions in the nature of actions on the case; for by the Act of I'ebruary 15, 1855, Laws of 1855, page 139, it is provided: “ That the jurisdiction of Justices of the Peace be and the same is hereby extended so as to include all actions for tres- * pass upon real estate, etc.” We think the Legislature, by the revision of 1872, intended to enlarge the jurisdiction of a Justice of the Peace so as to embrace every class of injuries, both to real estate and personal property, whether direct or consequential, when the damages claimed do not exceed $200. We perceive no good reason why damages for consequential injuries to personal property, for the recovery of which in a court of record an action on the case would be proper, may not be recovered before a Justice of the Peace as well as damages for the same character of injuries to real estate. Numerous errors are assigned upon the instructions, but as they are substantially in accord with the views herein expressed, they will not be particularly noticed. The judgment of the Oounty Court will be affirmed. ■Affirmed.